Citation Nr: 1046397	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from December 1974 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected 
undifferentiated schizophrenia.  

During a November 2010, Informal Hearing Presentation, the 
Veteran's representative stated that the Veteran's medical 
records from 2009 showed that the Veteran had a neatly trimmed 
beard and moustache, dressed appropriately, and exhibited no 
signs of a thought disorder.  In 2010, the medical records showed 
that the Veteran stopped performing personal hygiene.  He was 
disheveled in appearance and emitted a foul odor.  He also was 
experiencing auditory hallucinations.  The Veteran's 
representative indicated that the Veteran's condition had 
worsened.  Moreover, the Veteran has not had an examination to 
evaluate his service-connected schizophrenia since 2006.  He is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Since there is a claim of worsening of the Veteran's 
condition,  the VA's duty to assist requires a "thorough and 
contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

Next, and of significant import, the Veteran reports that he has 
not worked since 2001, and that his psychiatric disability has 
been a component in his unemployment.  See VA Outpatient 
treatment report, dated March 2008.  The Veteran has therefore 
raised the issue of a total disability rating for compensation 
based on individual unemployability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran 
submits evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating for 
compensation based upon individual unemployability). The Court 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  Therefore, in the readjudication of the claim for an 
increased rating for schizoaffective disorder, the RO must 
include the issue of TDIU, in accordance with the holding in 
Rice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA, non- VA, or other 
relevant medical treatment for his 
undifferentiated schizophrenia that is not 
evidenced by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  The 
RO/AMC should then obtain these records and 
associate them with the claims folder.  


2. The RO should forward the Veteran an 
appropriate application form regarding his 
claim for entitlement to TDIU.  The Veteran 
is requested to return the form, providing 
the exact dates of his post-service 
employment, including month and year, since 
2001.  Appropriate development should follow 
including obtaining decisions and records 
from the Social Security Administration, if 
such benefits are identified.

3.  Following a reasonable period of time or 
upon receipt of the Veteran's response, the 
RO/AMC will afford the Veteran comprehensive 
VA psychiatric examination.  The purpose of 
the examination is to determine the current 
severity of the Veteran's service-connected 
undifferentiated schizophrenia.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

With regard to disability resulting from his 
service-connected schizophrenia disability, 
the examiner should indicate whether the 
Veteran's schizophrenia exhibits total 
occupational and social impairment, 
exhibiting symptoms of persistent delusions 
or hallucinations, grossly inappropriate 
behavior, persistent danger of harming self 
or others, intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene), 
disorientation to time and place, memory loss 
for names of close relatives, own occupation, 
or own name.  

Next, without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, the examiner should state 
whether it is at least as likely as not (a 50 
percent probability or greater) that his 
service-connected schizoaffective disorder 
renders him unable to secure or follow a 
substantially gainful occupation. The 
examiner is directed to consider the 
Veteran's statements asserting that he is 
unable to work due to his psychiatric 
disability.

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for his scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  Thereafter, readjudicate the Veteran's 
claim for an increased disability rating in 
excess of 70 percent for schizoaffective 
disorder, to include the issue of TDIU, based 
on the entirety of the evidence.   If any 
benefit sought on appeal is not granted in 
full, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

